DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/674,907, filed on 08/11/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,287,922 in view of Lee (U.S. Pub. No. 2008/0079697). 


Current Application: 17/676,976
U.S. Patent No. 11,287,922
1. A display device comprising: a display panel having an organic light emitting diode element;
1. A display device comprising: a display panel; (please see explanation in view of Lee (U.S. Pub. No. 2008/0079697) below)
a touch panel having a plurality of X electrodes arranged along a X direction and a plurality of Y electrodes arranged along a Y direction;
a touch panel having a plurality of X electrodes arranged along a X direction and a plurality of Y electrodes arranged along a Y direction; and
a flexible printed circuit board connecting the touch panel, the flexible printed circuit board having a plurality of first signal lines electrically connecting the plurality of X electrodes and a plurality of second signal lines electrically connecting the plurality of Y electrodes;
a flexible printed circuit hoard connecting the touch panel, the flexible printed circuit board having a plurality of first signal lines electrically connecting the plurality of X electrodes and a plurality of second signal lines electrically connecting the plurality of Y electrodes;
wherein the flexible printed circuit board has a first conductive layer and a second conductive layer,
wherein the flexible printed circuit board has a first conductive layer and a second conductive layer,
a first portion of the first signal line is made of the first conductive layer and extending along the Y direction, a second portion of the second signal line is made of the second conductive layer and extending along the X direction,
a first portion of the first signal line is made of the first conductive layer and extending along the Y direction, a second portion of the second signal line is made of the second conductive layer and extending along the X direction,
the touch panel has a floating electrode which is between one of the plurality of X electrodes and one of the plurality of Y electrodes, and does not connect the plurality of X electrodes and the plurality of Y electrodes,
the touch panel has a floating electrode which is between one of the plurality of X electrodes and one of the plurality of Y electrodes, and does not connect the plurality of X electrodes and the plurality of Y electrodes,
the touch panel is disposed on the display panel, and a polarizer is arranged on the touch panel.
(please see explanation based on Lee (U.S. Pub. No. 2008/0079697) below)


	Note the comparison above, claim 1 of the current application differs from claim 1 of the U.S. Patent No. 11,287,922 in that in claim 1 a limitation of “having an organic light emitting diode element;” and “the touch panel is disposed on the display panel, and a polarizer is arranged on the touch panel.” Is additionally recited. However, the prior art reference of Lee (U.S. Pub. No. 2008/0079697) teaches a display device as shown in Fig. 7, wherein Lee teaches the display having an organic light emitting diode element (150) and the touch panel (100) is disposed on the display panel (10), and a polarizer (40) is arranged on the touch panel (100). (note: element 40 is described as third substrate [0054] and [0056] and paragraph [0016], mentions the third substrate includes one of for example a polarizing plate, therefore element 40 that is arranged on the touch panel is a polarizer.)
	Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the limitation taught by Lee to claim 1 of the U.S. Patent No. 11,287,922 because to provide a touch panel wherein a signal is directly supplied to a touch panel from the display, [0011], lines 1-4.
	Claim 2-5 of current application are the same as claims 3-6 of the U.S. Patent No. 11,287,922 and claim 6 of current application is the same as claim 2 of the U.S. Patent No. 11,287,922. 


Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the prior art references of Yang (U.S. Pub. No. 2009/0085891), Watanabe (U.S. Pub. No. 2007/0013856), and Mamba (U.S. Pub. No. 2009/0213090) does not read on all the limitations of claim 1. The prior art reference of Yang teaches a capacitive touch panel with low impedance having first and second signal lines that are connected to the X and Y electrodes of the touch screen, Watanabe teaches a flexible circuit board having a plurality of signal lines that branch off of their respective main signal line, and the prior art reference of Mamba teaches a floating electrode, which is used as a dummy electrode around at least the X electrode. The combination of Yang, Watanabe, and Mamba does not teach the limitation(s) of:	
“the flexible printed circuit board has a first conductive layer and a second conductive layer, a first portion of the first signal line is made of the first conductive layer and extending along the Y direction and a second portion of the second signal line is made of the second conductive layer and extending along the X direction, 
the touch panel having a floating electrode which is between one of the plurality of X electrodes and one of the plurality of Y electrodes, and does not connect the plurality of X electrodes and the plurality of Y electrodes.” as recited in claim 1.

	The combination of the references does not teach all of the limitations of claim 1. If elements 9a and 3a of Watanabe are being considered as first conductive layer and second conductive layer, Watanabe does not teach “a first portion of the first signal line is made of the first conductive layer and extending along he Y direction  and a second portion of the second signal line is made of the second conductive laer and extending along the X direction”. Wherein the prior art reference of Watanabe does not teach the terms “a first portion” and “a second portion”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (U.S. Patent No. 7,593,085) teaches a flexible printed circuit  and display device.
Hua (U.S. Patent No. 8,059,015) teaches an apparatus and method for selecting a keyboard key based on a position of a presence of a conductive object on a sensing device and a pre-defined area of the keyboard key.
	Philipp (U.S. Patent No. 7,821,274) teaches a capacitive position sensor.
Shigeno (U.S. Pub. No. 2008/0100592) teaches a touch panel input device.
Jang (U.S. Pub. No. 2010/0007616) teaches an organic light emitting display having an electro static capacitive touch panel.
Matsuo (U.S. Pub. No. 2009/0244021) teaches an electrical capacitance input device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691